Dismissing appeal.
On the 31st of January, 1929, the appellee James Justice recovered a judgment in the Pike circuit court against the appellants, N.J. Estep and Casbia Estep, for the sum of $300, and was adjudged a mortgage lien on a three-twelfths undivided interest in a certain tract of land. In the same case Charley Justice recovered a judgment against the same appellants for $100, in a similar suit which had been consolidated with the suit of James Justice against appellants, and was adjudged a mortgage lien on a one-twelfth undivided interest on the same tract of land. The appellants, N.J. Estep and Casbia Estep, prayed an appeal to this court, which was granted by the Pike circuit court.
Kentucky Statutes, sec. 950-1, controls this appeal. This section provides that an appeal from a money judgment for a sum as much as $200, exclusive of interest and costs, but less than $500, can be granted only by the Court of Appeals. Childers v. Ratliff, 164 Ky. 123, 175 S.W. 25; Gilmore  Helm v. Brown,215 Ky. 100, 284 S.W. 1017. Under the authority of Bird v. Meredith et al., 218 Ky. 244, 294 S.W. 47, a mortgage lien is not a statutory lien, within the meaning of section 950-1, Ky. Statutes, and therefore the right to appeal is controlled by the amount in controversy.
Clearly this court has no jurisdiction of the appeal granted by the Pike circuit court, and the same is dismissed.